[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT           U.S. COURT OF APPEALS
                     ________________________            ELEVENTH CIRCUIT
                                                             JUNE 19, 2009
                                                          THOMAS K. KAHN
                            No. 09-10139                       CLERK
                        Non-Argument Calendar
                      ________________________

                  D. C. Docket No. 03-00013-CR-5-RH

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

TIMMIE RICHARDSON,
a.k.a. Big Man,
a.k.a. Big Boy,

                                                       Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     _________________________

                             (June 19, 2009)

Before MARCUS, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
      Timmie Richardson appeals the district court’s denial of his motion for a

reduced sentence under 18 U.S.C. § 3582(c)(2) and Amendments 706 and 715 to

the Sentencing Guidelines. On appeal, Richardson argues that this Court’s

decision in United States v. Williams, 549 F.3d 1337 (11th Cir. 2008) (per curiam),

was wrongly decided and maintains that Amendment 706 lowered his guideline

range despite the fact that his original sentence was based upon the application of

a statutory mandatory minimum sentence.

      “We review a district court’s decision whether to reduce a sentence pursuant

to 18 U.S.C. § 3582(c)(2), based on a subsequent change in the sentencing

guidelines, for abuse of discretion.” Williams, 549 F.3d at 1338 (quoting United

States v. Brown, 322 F.3d 1341, 1343 (11th Cir. 2003)). “However, where the

issue presented involves a legal interpretation, our review is de novo.” Id. at

1338-39 (citation omitted).

      A district court may modify a term of imprisonment in the case of a

defendant who was sentenced to a term of imprisonment based on a sentencing

range that has been lowered subsequently by the Sentencing Commission. 18

U.S.C. § 3582(c)(2). However, we have held that when a defendant is subject to a

statutory mandatory minimum that replaces his guideline range, that defendant is

ineligible for a sentence reduction under Amendment 706. Williams, 549 F.3d at

                                          2
1342 (“Because Williams was subject to a statutory mandatory minimum that

replaced his original sentencing guideline range, he was not sentenced according

to the base offense level in § 2D1.1, even taking into account the § 5K1.1

downward departure. He thus would not fall within the scope of Amendment

706.”).

      Upon review of the record and the parties’ briefs, we discern no error.

Richardson’s sentence was not based on the drug quantity tables set forth in §

2D1.1 of the Sentencing Guidelines, but was the result of the application of the

statutorily required minimum sentence under 21 U.S.C. § 841(b)(1)(A), which

prescribes a term of life imprisonment for a defendant with two prior felony drug

convictions. Because Richardson’s sentence was based upon the applicable

statutory mandatory minimum of life imprisonment rather than his original

guideline range, he was ineligible for a reduction under § 3582(c)(2) based upon

Amendment 706. Further, his argument that Williams was wrongly decided and is

inapplicable is without merit, as Williams is binding precedent and has not been

overturned. See United States v. Hogan, 986 F.2d 1364, 1369 (11th Cir. 1993)

(holding that prior panel decisions are binding on subsequent panels unless

overturned by an intervening decision of the Supreme Court or the Eleventh

Circuit sitting en banc). Therefore, Richardson was ineligible for a § 3582(c)(2)

                                         3
sentence reduction, and we affirm the district court’s denial of his § 3582(c)(2)

motion.

      AFFIRMED.




                                          4